               Case 21-01009-SMG          Doc 1       Filed 01/12/21    Page 1 of 18




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                 Fort Lauderdale Division

In re                                                         Case No. 19-10655-SMG

CONSUMER ADVOCACY CENTER, INC.,                               Chapter 7
        Debtor.
                                                  /
SONYA SALKIN SLOTT,                                           Adv. No
Chapter 7 Trustee
        Plaintiff,
v.

LEAD SCIENCE, LLC,
      Defendant.
__________________________________________/

                         COMPLAINT TO AVOID AND RECOVER
                             FRAUDULENT TRANSFERS

        Plaintiff, SONYA SALKIN SLOTT (the “Plaintiff” or the “Trustee”), as Chapter 7

Trustee for Consumer Advocacy Center, Inc. (the “Debtor”) Order Setting Status Conference and

Establishing Procedures files this Complaint to Avoid and Recover Fraudulent Transfers against

the Defendant, LEAD SCIENCE, LLC (the “Defendant”), and alleges as follows:

                       THE PARTIES, JURISDICTION AND VENUE

        1.      On January 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Southern District of Florida (the “Bankruptcy Court”).

        2.      Prior to the Petition Date, Albert Kim was the president of the Debtor. Upon

information and belief, as of the Petition Date, Albert Kim was either the Debtor’s sole or principal

shareholder.
              Case 21-01009-SMG          Doc 1       Filed 01/12/21   Page 2 of 18




       3.      On July 31, 2019, the Bankruptcy Court entered an Order directing the appointment

of a Chapter 11 Trustee for the Debtor. Plaintiff, Sonya S. Slott, was thereafter appointed as the

Debtor’s Chapter 11 Trustee.

       4.      On August 20, 2019, the Debtor’s case was converted to a Chapter 7 proceeding.

Plaintiff, Sonya S. Slott, was thereafter appointed as the Debtor’s Chapter 7 Trustee.

       5.      Defendant is an Ohio corporation with a business address of 24 North High Street,

Akron, Ohio 44308.

       6.      The Bankruptcy Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 157(a) and 1334(b).

       7.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (F), (H) and (O).

The Trustee consents to the entry of final orders and judgment by the Bankruptcy Court.

       8.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       9.      All conditions precedent to the filing of this action have been performed, occurred,

waived or have otherwise been excused.

                            FACTS COMMON TO ALL COUNTS

                                    The Underlying Scheme

       10.     Prior to the Petition Date, the Debtor was purportedly in the business of providing

student loan debt relief services. The Debtor did business as “Premier Student Loans” or “Premier

Student Loan Center”. The Debtor claims to have “assisted Federal student loan borrowers by

helping them choose the best Dept. of Education repayment programs to suit their needs.” The

Debtor also claims to have “assisted such borrowers by preparing the requisite documentation they

needed to submit to the Dept. of Education.” See ECF No. 11 in Case No. 19-10655-SMG.




                                                 2
               Case 21-01009-SMG         Doc 1     Filed 01/12/21     Page 3 of 18




        11.     Instead, the Debtor operated an unlawful debt relief enterprise that deceived

thousands of federal student loan borrowers and collected millions in illicit advance fees in

violation of various federal and state consumer protection laws.

        12.     Among other things, while the Debtor purported to help federal student loan

borrowers obtain loan forgiveness or lower monthly payments through programs administered by

the U.S. Department of Education, it instead (a) deceived consumers by misrepresenting (i) that

they would qualify for loan forgiveness in a matter of months, when forgiveness takes at least 10

years of on-time payments and is determined by the Department of Education, (ii) that they were

approved for lower monthly payments on their student loans when consumers had not yet been

approved or when new payment amounts were based on false information, (iii) that the lower

payments would be permanent when in fact they are subject to change based on certain factors, (b)

falsely led consumers to believe that their payments to the Debtor would go towards reducing

student loan balances, (c) failed to inform consumers that it was their practice to request that

consumers’ loans be placed into forbearance or that interest would continue to accrue during the

forbearance period, thereby increasing loan balances, (c) submitted false information about

consumers’ income, family size and marital status on loan adjustment applications, and (d) failed

to use payments from consumers to reduce student loan debts. Moreover, the Debtor collected

advance fees for their purported debt relief services, in violation of the Telemarketing Sales Rule

(16 C.F.R. § 310).

        13.     Consumers paid millions of dollars and received little, if anything, in return.

Consumers generally did not get their debts paid, settled, or resolved, and did not see their credit

improve. Instead, consumers were left in worse financial positions, some of whom were already

in financial distress.



                                             3
               Case 21-01009-SMG           Doc 1       Filed 01/12/21      Page 4 of 18




       14.     Beginning in November 2015 and thereafter, the amounts collected from

consumers, including fees, in violation of applicable federal law and common law created

liabilities for the Debtor and were sufficient to cause the Debtor to be insolvent.

       15.     As a result of the acts and conduct of the Debtor and its principal, claims in excess

of $81 million were filed by several government entities on behalf of consumers and in furtherance

of consumer protection laws. Among other claims that were filed in the bankruptcy case, the State

of Minnesota filed Proof of Claim number 4-2 in the amount of $32,923,344.02, the State of North

Carolina filed Proof of Claim number 5-2 in the amount of $2,871,359.26, the Federal Bureau of

Consumer Financial Protection filed Proof of Claim number 6-2 in the amount of $35,105,017.93,

and the State of California filed claim number 11-1 in the amount of $10,545,496.40.

       16.     In addition, at all times material hereto, the Debtor was inadequately capitalized

and/or was otherwise unable to pay its debts as such debts matured or became due, or was engaged

in business or a transaction, or was about to engage in business or a transaction, for which any

property remaining with the Debtor was an unreasonably small capital.

       17.     The Debtor, through its management and control persons, misappropriated and

misdirected consumer funds that were supposed to have been used by the Debtor for the debt relief

services promised to consumers. Instead, the funds were used to among other things support the

lifestyles of the Debtor’s insiders and continue the illicit operations.

                                     The Enforcement Action

       18.     On October 21, 2019, the Federal Bureau of Consumer Financial Protection as well

as the State of Minnesota, the State of North Carolina and the State of California (collectively, the

“Governments”) filed a Complaint in the United States District Court for the Central District of

California (the “District Court”) against the Debtor and certain related entities and individuals,




                                                   4
              Case 21-01009-SMG          Doc 1    Filed 01/12/21     Page 5 of 18




including the Debtor’s president Albert Kim, captioned Bureau of Consumer Financial Protection,

et al., v. Consumer Advocacy Center, Inc., True Count Staffing, Inc., Prime Consulting, LLC,

Albert Kim, Kaine Wen, and Tuong Nguyen, Defendants, and Infinite Management Corp., Hold

the Door Corp. and TN Accounting, Inc., Relief Defendants Case No. 19-cv-01998-JVS (the

“District Court Proceeding”), which complaint was amended on February 24, 2020 to add certain

other defendants.

       19.     As alleged by the Governments in the District Court Proceeding, the Debtor,

through Albert Kim, and other defendants named in the District Court Proceeding, operated a debt-

relief enterprise since at least 2015 which deceived thousands of federal student loan borrowers

and collected millions in unlawful advance fees in violation of various federal and state consumer

protection laws, including the Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C. §§

5531, 5536(a), 5564 & 5565, the Telemarketing and Consumer Fraud and Abuse Prevention Act

15 U.S.C. §§ 6101-6108 and the Telemarketing Sales Rule (TSR), 16 C.F.R. Part 310. Among

other things, the Debtor, Albert Kim and other defendants engaged in an unlawful student-loan

debt-relief business that, among other things, harmed consumers nationwide by charging unlawful

advance fees, deceiving consumers, and misrepresenting the terms and conditions of services.

       20.     On October 21, the District Court entered an Ex-Parte Temporary Restraining

Order with Asset Freeze, Appointment of Receiver, and Other Equitable Relief, and Order to Show

Cause why a Preliminary Injunction should not Issue [ECF No. 24 in the District Court

Proceeding] (the “TRO”).

       21.     On November 15, 2019, the District Court entered a Stipulated Preliminary

Injunction With Asset Freeze, Appointment of Receiver, and Other Equitable Relief [ECF No. 103

in the District Court Proceeding] (the “Preliminary Injunction”).



                                            5
               Case 21-01009-SMG          Doc 1        Filed 01/12/21   Page 6 of 18




         22.   In the Preliminary Injunction, the District Court found that good cause existed to

conclude that the Debtor and Albert Kim, among other things, violated federal and state consumer

protection laws, and further concluded that the Governments are likely to prevail on the merits in

the District Court Proceeding. Notably, the Preliminary Injunction was entered into with the

agreement of all other defendants to the litigation.

         23.   Prior to the commencement of the District Court Proceeding and facing

investigation and scrutiny from law enforcement and federal and state regulators, the Debtor and

Albert Kim transferred the Debtor’s purported debt relief operation to related corporate entities

in late 2019, including to True Count Staffing Inc. d/b/a SL Account Management and Prime

Consulting LLC d/b/a Financial Preparation Services, and otherwise drained and transferred assets

out of Debtor. Several months later, Albert Kim caused the Debtor to file for Chapter 11 in this

Court.

         24.   Following the entry of the TRO and the Preliminary Injunction, the Receiver

appointed for the entities which took over the Debtor’s operations concluded that the business

could not be operated profitably or lawfully, and shut the operations down.

         25.   To date, several of the defendants in the District Court Proceeding have stipulated

to substantial final monetary judgments, in addition to among other things a permanent ban on

telemarketing and offering debt relief services: Tuong Nguyen ($95 million), TN Accounting

($445,000), Prime Consulting, LLC ($95 million), Horizon Consulting LLC ($13 Million), Hold

the Door Corp. ($1.6 million ) and Mice and Men LLC ($5 million) [See ECF Nos. 210, 211 and

218 in the District Court Proceeding].




                                                  6
               Case 21-01009-SMG          Doc 1     Filed 01/12/21     Page 7 of 18




                Defendant’s Role and Relationship with the Debtor’s Scheme

       26.     Defendant is a lead generation and marketing company. Lead generation is the

process of attracting strangers to a business for purposes of selling such business’ services. In or

about May of 2017, the Debtor engaged the Defendant for this purpose, in order to drive consumers

to purchase the Debtor’s fraudulent services.

       27.     This lead generation and marketing relationship was critical to the Debtor’s

scheme. Without the ability to drive consumer traffic to the Debtor, the Debtor effectively had

little or no operations, could not maintain the appearance of a legitimate debt relief business, could

not receive payments from consumers that provided the great majority of its “revenues”, could not

make payroll for the telemarketers employed to dupe consumers, and could not engage in any other

of the myriad of transactions that cheated consumers out of their money and then diverted ill-

gotten funds for the personal benefit of insiders. In short, the scheme could not exist without the

assistance of Defendant.

       28.     The Debtor utilized Defendant as the fuel which drove its consumer debt relief

scheme. In exchange, the Debtor paid Defendant almost $130,000 for services which provided no

legitimate benefit to the Debtor’s illicit and unlawful operations.

                THE AVOIDABLE TRANSFERS AT ISSUE IN THIS CASE

       29.     Between May 18, 2017 and February 23, 2018, the Debtor transferred the sum of

$126,589.00 to Defendant (the “Transfers”). A schedule of the Transfers is attached as Exhibit

“A”.

       30.     The Debtor did not receive any legitimate benefit in exchange for the Transfers.




                                              7
                Case 21-01009-SMG           Doc 1       Filed 01/12/21    Page 8 of 18




                                COUNT I
         AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS
     PURSUANT TO SECTIONS 548(a)(1)(A) & (B) OF THE BANKRUPTCY CODE

          31.   The Plaintiff re-states and re-alleges paragraphs 1 through 30 as if fully set forth

herein.

          32.   Pursuant to 11 U.S.C. § 548(a)(1)(A) and 11 U.S.C. § 544, the Trustee may avoid

any transfer of an interest of the debtor in property, or any obligation incurred by the debtor, that

was made or incurred on or within 2 years (under Section 548 of the Bankruptcy Code) before the

date of the filing of the petition, if the debtor voluntarily or involuntarily –

                made such transfer or incurred such obligation with actual intent to
                hinder, delay, or defraud any entity to which the debtor was or
                became, on or after the date that such transfer was made or such
                obligation was incurred, indebted; . . .

          33.   Alternatively, pursuant to 11 U.S.C. § 548(a)(1)(B) and 11 U.S.C. §544, the Trustee

may avoid any transfer of an interest of the debtor in property, or any obligation incurred by the

debtor, that was made or incurred on or within 2 years (under Section 548 of the Bankruptcy Code)

before the date of the filing of the petition, if the debtor voluntarily or involuntarily –

                (i) received less than a reasonably equivalent value in exchange for
                such transfer or obligation; and

                (ii)    (I) was insolvent on the date that such transfer was made or
                such obligation was incurred, or became insolvent as a result of such
                transfer or obligation;

                       (II) was engaged in business or a transaction, or was about
                to engage in business or a transaction, for which any property
                remaining with the debtor was an unreasonably small capital; or

                        (III) intended to incur, or believed that the debtor would
                incur, debts that would be beyond the debtor’s ability to pay as such
                debts matured; . . .




                                                    8
               Case 21-01009-SMG          Doc 1     Filed 01/12/21     Page 9 of 18




       34.     Further, pursuant to 11 U.S.C. § 550(a), in a fraudulent transfer action commenced

under Sections 544 and 548 of the Bankruptcy Code, the Trustee may recover, for the benefit of

the estate, the property transferred, or, if the Court so orders, the value of such property, from (1)

the initial transferee of such transfer or the entity for whose benefit such transfer was made; or (2)

any immediate or mediate transferee of such initial transferee.

       35.     The Transfers that were made within two (2) years of the Petition Date to Defendant

constitute transfers of an interest in property of the Debtor avoidable under 11 U.S.C. §

548(a)(1)(A), were made with actual intent to hinder or delay creditors of the Debtor, and such

Transfers were not received in good faith by the Defendant. Among other badges of fraud and/or

lack of good faith, at or near the time of the Transfers: (i) the Debtor, through Albert Kim, was

operating an unlawful debt-relief enterprise in violation of federal and state consumer protection

laws, (ii) the Debtor was insolvent including not paying its debts as they became due; and (iii) the

Debtor did not receive reasonably equivalent value for the Transfers.

       36.     Moreover, the Transfers that occurred within two (2) years of the Petition Date to

Defendant also constitute constructively fraudulent transfers of an interest in property of the

Debtor avoidable under 11 U.S.C. § 548(a)(1)(B), as the Debtor (i) did not receive reasonably

equivalent value at the time such Transfers were made; (ii) was insolvent at the time of the

Transfers to Defendant or became insolvent as a result thereof; (iii) was engaged or was about to

engage in a business or transaction for which the remaining assets of the Debtor were unreasonably

small in relation to the business or transaction; or (iv) intended to incur, or believed or reasonably

should have believed, that it would incur debts beyond its ability to pay as they came due.




                                              9
                Case 21-01009-SMG         Doc 1     Filed 01/12/21     Page 10 of 18




          37.   Defendant was the initial transferee or the entity for whose benefit the Transfers

were made, and as a result, the Trustee is entitled to avoid and recover the Transfers pursuant to

11 U.S.C. §550(a)(1).

          38.   To the extent that Defendant is the immediate or mediate (subsequent) transferee

of the initial transferee for whose benefit the Transfers were made, the Trustee is entitled to recover

the Transfers pursuant to 11 U.S.C. §550(a)(2).

          WHEREFORE, the Plaintiff, Sonya S. Slott, as Chapter 7 for the Debtor Consumer

Advocacy Center, Inc., demands judgment against Defendant (a) determining that each of the

Transfers that occurred within two (2) years of the Petition Date are avoidable under 11 U.S.C.

§548(a)(1)(A) and (B); (b) avoiding each of the Transfers and entering judgment in favor of the

Plaintiff against Defendant in the amount of the Transfers, or the value thereof, and as otherwise

detailed in the amounts set forth herein, plus pre-judgment interest from the date of the transfers

and post-judgment interest, and costs of suit, all pursuant to 11 U.S.C. §550; (c) disallowing any

claim that Defendant may have against the Estate of the Debtor, including without limitation,

pursuant to and as provided in 11 U.S.C. §502(d); and (d) for such other and further relief as the

Court deems just and proper.


                                       COUNT II
              AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS
             PURSUANT TO SECTION 544 OF THE BANKRUPTCY CODE AND
                SECTION 726.105(1)(a) & (b) OF THE FLORIDA STATUTES

          39.   The Plaintiff re-states and re-alleges paragraphs 1 through 30 as if fully set forth

herein.

          40.   Pursuant to 11 U.S.C. §544(b), the Trustee may avoid any transfer of an interest of

the Debtor in property or any obligation incurred by the Debtor that is voidable under applicable



                                                  10
              Case 21-01009-SMG           Doc 1    Filed 01/12/21      Page 11 of 18




law by a creditor holding an unsecured claim that is allowable under 11 U.S.C. § 502 or that is

not allowable only under 11 U.S.C. § 502(e).

       41.     Florida Statutes Section 726.105(1)(a) provides:

               (1) A transfer made or obligation incurred by a debtor is fraudulent
               as to a creditor, whether the creditor’s claim arose before or after the
               transfer was made or the obligation was incurred, if the debtor made
               the transfer or incurred the obligation:

                   (a) With actual intent to hinder, delay, or defraud any creditor
                       of the debtor. . .

       42.     Alternatively, Florida Statutes Section 726.105(1)(b) provides:

               (1) A transfer made or obligation incurred by a debtor is fraudulent
               as to a creditor, whether the creditor’s claim arose before or after the
               transfer was made or the obligation was incurred, if the debtor made
               the transfer or incurred the obligation:

               (b) Without receiving reasonably equivalent in value in exchange
               for the transfer or obligation, and the debtor:

                       (1) Was engaged or was about to engage in a business or a
               transaction for which the remaining assets of the debtor were
               unreasonably small in relation to the business or transaction; or

                       (2) Intended to incur, or believed or reasonably should have
               believed that he or she would incur, debts beyond his or her ability
               to pay as they became due.

       43.     Further, pursuant to 11 U.S.C. §550, in a fraudulent transfer action commenced

under Chapter 726 of the Florida Statutes, the Trustee may recover, for the benefit of the estate,

the property transferred, or, if the Court so orders, the value of such property, from (1) the initial

transferee of such transfer or the entity for whose benefit such transfer was made; and (2) any

immediate or mediate transferee of such initial transferee.




                                             11
              Case 21-01009-SMG           Doc 1    Filed 01/12/21      Page 12 of 18




       44.     The Transfers to Defendant, or the value of thereof, were transfers made by the

Debtor with the actual intent to hinder, delay, and/or defraud creditors of Debtor pursuant to §

726.105(1)(a), Florida Statutes.

       45.     At the time of the Transfers, the Debtor was, and still is, indebted in an amount

greater than the Transfers.

       46.     Moreover, the Transfers to Defendant were made without the Debtor receiving

reasonably equivalent value in exchange for the Transfers pursuant to §726.105(1)(b), Florida

Statutes.

       47.     At the time of the Transfers, the Debtor was engaged or was about to engage in a

business or a transaction for which the remaining assets of the Debtor were unreasonably small in

relation to the business or transactions in which the Debtor was engaged.

       48.     At the time of the Transfers, the Debtor had incurred debts beyond its ability to pay

as they became due.

       49.     The Debtor was otherwise insolvent at the time of the Transfers.

       50.     As a result, the Debtor’s estate has been damaged pursuant to 11 U.S.C. § 544(b)

for the total value of the Transfers.

       51.     Defendant was the initial transferee or the entity for whose benefit the Transfers

were made, and as a result, the Trustee is entitled to avoid and recover the Transfers from

Defendant under 11 U.S.C. § 544 of the Bankruptcy Code and §726.105(1)(a) & (b) of Florida

Statutes.

       52.     Alternatively, Defendant is the immediate or mediate (subsequent) transferee of the

initial transferee for whose benefit the Transfers were made, and as a result, the Trustee is entitled

to recover the Transfers as referenced above from Defendant pursuant to 11 U.S.C. §550(a)(2).




                                                  12
                Case 21-01009-SMG         Doc 1     Filed 01/12/21     Page 13 of 18




          53.   Therefore, in accordance with 11 U.S.C. §550(a), the recovery of property for the

benefit of the Debtor’s estate is authorized to the extent that the respective Transfers are avoided

under §726.105(1)(a) & (b) of the Florida Statutes.

          WHEREFORE, the Plaintiff, Sonya S. Slott, as Chapter 7 for Consumer Advocacy

Center, Inc., demands judgment against Defendant (a) determining that each of the Transfers are

avoidable under Florida Statutes 726.105(1)(a) & (b); (b) avoiding the Transfers and entering

judgment in favor of the Plaintiff against Defendant in the amount of the Transfers, or the value

of thereof, and as otherwise detailed in the amounts set forth herein, plus pre-judgment interest

from the date of the transfers and post-judgment interest, and costs of suit, all pursuant to 11 U.S.C.

§550; (c) disallowing any claim that Defendant may have against the Estates of the Debtors,

including without limitation, pursuant to and as provided in 11 U.S.C. §502(d); and (d) for such

other and further relief as the Court deems just and proper.



                                     COUNT III
              AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS
             PURSUANT TO SECTION 544 OF THE BANKRUPTCY CODE AND
                   SECTION 726.106(1) OF THE FLORIDA STATUTES

          54.   The Plaintiff re-states and re-alleges paragraphs 1 through 30 as if fully set forth

herein.

          55.   Pursuant to 11 U.S.C. §544(b), the Trustee may avoid any transfer of an interest of

the Debtor in property or any obligation incurred by the Debtor that is voidable under applicable

law by a creditor holding an unsecured claim that is allowable under 11 U.S.C. §502 or that is not

allowable only under 11 U.S.C. §502(e).

          56.   Florida Statutes Section 726.106(1) provides:




                                              13
              Case 21-01009-SMG           Doc 1    Filed 01/12/21     Page 14 of 18




               A transfer made or obligation incurred by a debtor is fraudulent as
               to a creditor whose claim arose before the transfer was made or the
               obligation was incurred if the debtor made the transfer or incurred
               the obligation without receiving a reasonably equivalent value in
               exchange for the transfer or obligation and the debtor was insolvent
               at that time or the debtor became insolvent as a result of the transfer
               or obligation.

        57.    The Transfers to Defendant, or the value of thereof, and as otherwise detailed in the

amounts set forth herein, were made without the Debtor receiving reasonably equivalent value in

exchange for such transfers pursuant to §726.106(1), Florida Statutes.

        58.    As set forth above, at the time of the Transfers, the Debtor was insolvent or became

insolvent as a result of the Transfers.

        59.    At the time of the Transfers, the Debtor was indebted to creditors in an amount in

excess of the Transfers.

        60.    As a result thereof, the Debtor’s estate has been damaged pursuant to 11 U.S.C. §

544(b) for the total value of the Transfers.

        61.    Defendant was the initial transferee or the entity for whose benefit the Transfers, or

the value of thereof, and as otherwise detailed in the amounts set forth herein, were made, and as

a result, the Trustee is entitled to recover the Transfers pursuant to 11 U.S.C. §550(a)(1).

        62.    To the extent that the Defendant is the immediate or mediate transferee of the initial

transferee for whose benefit the Transfers were made, and as a result, the Trustee is entitled to

recover the Transfers as referenced above from Defendant pursuant to 11 U.S.C. §550(a)(2).

        63.    As a result of the above, the Trustee can avoid the Transfers to Defendant pursuant

to Sections 544 and 548 of the Bankruptcy Code and Chapter 726 of the Florida Statues, and

recover the value thereof for the benefit of the estate pursuant to Section 550 of the Bankruptcy

Code.




                                                  14
                Case 21-01009-SMG         Doc 1    Filed 01/12/21      Page 15 of 18




          WHEREFORE, the Plaintiff, Sonya S. Slott, as Chapter 7 for Consumer Advocacy

Center, Inc., demands judgment against Defendant (a) determining that each of the Transfers are

fraudulent and avoidable under 11 U.S.C. §726.106(1), Fla. Stats.; (b) avoiding the Transfers and

entering judgment in favor of the Plaintiff against Defendant in the amount of the Transfers, or the

value of thereof, and as otherwise detailed in the amounts set forth herein, plus pre-judgment

interest from the date of the transfers and post-judgment interest, and costs of suit, all pursuant to

11 U.S.C. §550; (c) disallowing any claim that Defendant may have against the Debtor’s estate,

including without limitation, pursuant to and as provided in 11 U.S.C. §502(d); and (d) for such

other and further relief as the Court deems just and proper.



                                         COUNT IV
                                    UNJUST ENRICHMENT

          64.   The Trustee repeats and realleges Paragraphs 1 through 30 as if fully set forth

herein.

          65.   Through the Transfers, the Debtor conferred a benefit upon Defendant who had

knowledge thereof.

          66.   Defendant voluntarily accepted and retained the benefits of the Transfers conferred.

          67.   The facts and circumstances render Defendant’s retention of the benefits of the

Transfers inequitable unless Defendant pays the Plaintiff the value of the Transfers.

          WHEREFORE, Plaintiff, Sonya S. Slott, as Chapter 7 trustee for the Debtor, Consumer

Advocacy Center, Inc., demands judgment against Defendant (a) for the value of the Transfers;

(b) prejudgment interest; (c) costs; and (d) for such other and further relief as the Court deems just

and proper.




                                             15
Case 21-01009-SMG         Doc 1    Filed 01/12/21      Page 16 of 18




Dated January 12, 2021.

                             I hereby certify that I am admitted to the United States
                             District Court for the Southern District of Florida and I am
                             in compliance with the additional qualifications to practice
                             in this Court set forth in Local Rule 2090-1(A).

                             GENOVESE JOBLOVE & BATTISTA, P.A.
                             Counsel for the Plaintiff, Sonya S. Slott, Trustee
                             100 S.E. Second Street, Suite 4400
                             Miami, Florida 7131
                             Tel: (305) 349-2300
                             Fax: (305) 349-2310


                             By:       /s/ Gregory M. Garno
                                       Glenn D. Moses, Esq.
                                       Fla. Bar. No. 174556
                                       Email: gmoses@gjb-law.com
                                       Gregory M. Garno, Esq.
                                       Fla. Bar No. 087505
                                       Email: ggarno@gjb-law.com
                                       Heather L. Harmon, Esq.
                                       Florida Bar No. 013192
                                       Email: hharmon@gjb-law.com




                                  16
Case 21-01009-SMG   Doc 1   Filed 01/12/21   Page 17 of 18




          EXHIBIT “A”
                    (Transfers)




                      17
                 Case 21-01009-SMG           Doc 1     Filed 01/12/21          Page 18 of 18


                                   In re: Consumer Advocacy Center, Inc.
                                           Case No. 19-10655-SMG

                                  Schedule of Payments to Lead Science LLC
                         For the Period of January 16, 2015 through January 16, 2019

                                       (Sorted in Chronological Order)

                                          Account Date        Check
Bank Name          Account Name             No.  Cleared Type  No.                  Payee         Amount

Chase       Consumer Advocacy Center       x1522   05/18/17    Debit     N/A   Lead Science LLC $ (1,430.00)
Chase       Consumer Advocacy Center       x1522   05/25/17    Debit     N/A   Lead Science LLC    (4,380.00)
Chase       Consumer Advocacy Center       x1522   06/13/17    Debit     N/A   Lead Science LLC    (5,185.00)
Chase       Consumer Advocacy Center       x1522   06/28/17    Debit     N/A   Lead Science LLC    (3,240.00)
Chase       Consumer Advocacy Center       x1522   06/28/17    Debit     N/A   Lead Science LLC    (5,415.00)
Chase       Consumer Advocacy Center       x1522   06/28/17    Debit     N/A   Lead Science LLC    (4,300.00)
Chase       Consumer Advocacy Center       x1522   07/05/17    Debit     N/A   Lead Science LLC    (8,480.00)
Chase       Consumer Advocacy Center       x1522   07/17/17    Debit     N/A   Lead Science LLC   (11,775.00)
Chase       Consumer Advocacy Center       x1522   07/17/17    Debit     N/A   Lead Science LLC    (4,804.00)
Chase       Consumer Advocacy Center       x1522   07/21/17    Debit     N/A   Lead Science LLC    (8,496.00)
Chase       Consumer Advocacy Center       x1522   07/28/17    Debit     N/A   Lead Science LLC   (10,308.00)
Chase       Consumer Advocacy Center       x1522   08/07/17    Debit     N/A   Lead Science LLC   (13,172.00)
Chase       Consumer Advocacy Center       x1522   08/14/17    Debit     N/A   Lead Science LLC   (13,092.00)
Chase       Consumer Advocacy Center       x1522   08/21/17    Debit     N/A   Lead Science LLC    (6,600.00)
Chase       Consumer Advocacy Center       x1522   08/28/17    Debit     N/A   Lead Science LLC    (6,868.00)
Chase       Consumer Advocacy Center       x1522   09/05/17    Debit     N/A   Lead Science LLC    (9,716.00)
Chase       Consumer Advocacy Center       x1522   09/11/17    Debit     N/A   Lead Science LLC    (4,788.00)
Chase       Consumer Advocacy Center       x1522   09/18/17    Debit     N/A   Lead Science LLC    (2,900.00)
Chase       Consumer Advocacy Center       x1522   09/26/17    Debit     N/A   Lead Science LLC      (924.00)
Chase       Consumer Advocacy Center       x1522   02/12/18    Debit     N/A   Lead Science LLC      (524.00)
Chase       Consumer Advocacy Center       x1522   02/23/18    Debit     N/A   Lead Science LLC       (20.00)
Chase       Consumer Advocacy Center       x1522   02/23/18    Debit     N/A   Lead Science LLC      (172.00)
                                                                                         TOTAL $ (126,589.00)




                                                 Page 1 of 1
